Citation Nr: 0822001	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-19 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound (SFW) of the left ankle.

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to an initial compensable evaluation for a 
scar of the left ankle.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The RO denied entitlement to 
service connection for bilateral hearing loss and continued a 
20 percent disabling rating for residuals of a SFW of the 
left ankle.  The same decision also awarded service 
connection for PTSD and assigned a noncompensable evaluation 
effective September 2004.  

The veteran presented testimony before a Decision Review 
Officer (DRO) in February 2006.  The transcript has been 
associated with the claims folder.

In May 2006, the RO increased the veteran's PTSD to 30 
percent disabling retroactive to the original grant of 
service connection.  The veteran maintains that an even 
higher initial rating is warranted and as such, his claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993) (noting that, in a claim for an increased disability 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded). 

The RO awarded service connection for a scar of the left 
ankle in a May 2006 Hearing Officer Decision.  A 
noncompensable evaluation was assigned effective October 
2005.  The veteran expressed disagreement with the initial 
noncompensable rating assigned.  See VA Form 9 received in 
June 2006.  A statement of the case (SOC) was not issued.  
Therefore, the Board must remand the claim, pending the 
issuance of an SOC to the veteran and receipt of his timely 
appeal in response thereto.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  

The claim of entitlement to an initial compensable evaluation 
for a scar of the left ankle is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Bilateral hearing loss was incurred during the veteran's 
period of active military service.

3.  The residuals of a SFW to the left ankle are productive 
of no more than a moderately severe injury to Muscle Group 
XI.

4.  The veteran's PTSD has been productive of no more than 
depressed mood, anxiety, panic attacks (weekly or less 
often), some isolative and avoidance behavior, and chronic 
sleep impairment.  Symptoms did not include the following:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; or impaired 
abstract thinking. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2007).

2.  The criteria have not been met for an evaluation in 
excess of 20 percent for residuals of a SFW of the left 
ankle.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.73, Diagnostic Code 5311 (2007).

3.  The criteria have not been met for an initial evaluation 
in excess of 30 percent for PTSD.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
redefined VA's duty to assist the veteran in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

The claim of entitlement to a higher initial evaluation for 
PTSD arises from the veteran's disagreement with the initial 
noncompensable evaluation assigned following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the claim of entitlement to service connection 
for bilateral hearing loss, the Board is satisfied that all 
necessary development has been properly undertaken.  The 
Board is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a full 
grant of benefit sought on appeal by the veteran.  Therefore, 
any outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

The veteran has also filed a claim of entitlement to a rating 
in excess of 20 percent for residuals of a SFW of the left 
ankle.  In a January 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertained to the claim.  The veteran indicated in statements 
dated in March 2006 and July 2006 that he had no additional 
evidence to submit in support of his claim.  The veteran was 
notified of the evidence necessary to establish a disability 
rating and effective date in May 2007.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Any procedural defect in notice does not constitute 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The veteran's statements to VA examiners, as well as to the 
DRO in the February 2006 hearing, contain a description of 
the effect of the service-connected disabilities on his 
employment and daily life.  These statements indicate 
awareness on the part of the veteran that information about 
such effects is necessary to substantiate the claims for 
higher evaluations.  

Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.  See Vazquez-Flores, supra, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge satisfies the first and fourth requirements 
of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disabilities 
on his employability and daily life, the Board does not view 
the disorders at issue to be covered by the second 
requirement of Vazquez-Flores, and no further analysis in 
that regard is necessary.

Finally, the May 2005 and May 2006 rating decisions included 
a discussion of the rating criteria utilized in the present 
case, and this criteria was set forth in further detail in 
the May 2006 SOC.  As noted above, the veteran present 
testimony in February 2006 and has made statements to VA 
examiners, which set forth his contentions as to why he met 
the higher ratings for PTSD and residuals of a SFW of the 
left ankle.  Clearly, the veteran has been made well aware of 
the requirements for increased evaluations pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA and 
private treatment records, VA examination reports, and the 
transcript from the February 2006 DRO hearing.  

The Board notes that records were received from the Social 
Security Administration (SSA) in February 2008 after the May 
2006 SOC and December 2006 supplemental statement of the case 
(SSOC) were issued.  The veteran waived initial RO 
adjudication of the newly submitted evidence.  As such, 
remand for preparation of an SSOC is not warranted.  
38 C.F.R. § 20.1304(c).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to have caused injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



I.  Service Connection

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.  Specifically, he 
contends that hearing loss is the result of acoustic trauma 
sustained when he stepped on a landmine in service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

After careful consideration of all procurable and assembled 
data, and affording the veteran all reasonable doubt, the 
Board finds that service connection for bilateral hearing 
loss is warranted.  In this regard, service medical records 
confirm the veteran suffered from bilateral, perforated 
tympanic membranes as a result of stepping on a landmine.  He 
underwent bilateral tympanoplasties.  He complained of 
decreased hearing during service.  The veteran was discharged 
from service in November 1970. 

Post-service, bilateral mixed hearing loss, predominantly 
conductive, was noted as early as September 1971 by Dr. TJM.  
In October 1972, Dr. RLP noted a 10 to 15 decibel hearing 
loss, about equal in both ears.  VA outpatient treatment 
records dated between 1972 and 1982 contain complaints of 
decreased hearing since service.  He was diagnosed with high 
frequency hearing loss in August 1979.

Upon VA Audio examination in February 2005, the veteran was 
diagnosed with mixed hearing loss, sensorineural in nature.  
The veteran met the auditory thresholds necessary for 
impaired hearing under 38 C.F.R. § 3.385.  Pure tone 
threshold results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
60
80
LEFT
45
40
55
60
80

In a separate Ear Disease examination, the VA examiner opined 
it was more likely than not that bilateral sensorineural 
hearing loss was related to the acoustic trauma sustained 
while on active duty in 1970.  

The veteran was afforded an additional audiological 
evaluation in August 2006.  Again he met the necessary 
thresholds to establish impaired hearing.  Pure tone 
threshold results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
55
70
85
LEFT
60
65
55
65
80

Once again, in a separate Ear Disease examination, the VA 
examiner opined that the current bilateral mixed hearing loss 
was the result of the acoustic trauma sustained in service.

The current medical evidence, as previously discussed, 
confirms the diagnosis of bilateral hearing loss.  Based on 
the opinions of the VA examiners in 2005 and 2006, and the 
veteran's documented inservice experience, it is likely that 
the veteran's hearing loss was caused by acoustic trauma 
sustained in service.  See Hickson, 12 Vet. App. at 253; see 
also Pond, 12 Vet App. at 346.  Thus, the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


II.  Increased Rating

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  In general, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, in Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

A. Residuals of a SFW of the Left Ankle

The veteran contends that he is entitled to an evaluation in 
excess of 20 percent for his service connected residuals of a 
SFW of the left ankle due to such symptoms as constant pain, 
limited motion, decreased periods of standing and walking, 
and feelings of numbness.

Historically, service connection was awarded in a November 
1971 rating decision.  The RO assigned a 20 percent rating 
effective November 1970 for residuals of a gunshot wound to 
the left ankle.  The RO since recharacterized the disability 
as a SFW.  The 20 percent rating has been in effect since 
that time.  A separate noncompensable evaluation is also in 
effect for a scar of the left ankle.

The veteran's SFW of the left ankle is currently evaluated as 
20 percent disabling under 38 C.F.R. § 4.73 for muscle 
injuries.  A 20 percent rating is assigned for moderately 
severe injuries to muscle Group XI that affect propulsion and 
plantar flexion of the foot (1); stabilization of the arch 
(2,3); flexion of the toes (4, 5); and flexion of the knee 
(6).  Group XI also affects function of the posterior and 
lateral crural muscles, and muscles of the calf: (1) triceps 
surae (gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; and (8) 
plantaris.  38 C.F.R. § 4.73.  A 30 percent rating is 
warranted for a severe muscle injury to Group XI.  Id. 

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  Under the criteria for 
rating muscle injuries, disabilities are characterized as 
slight, moderate, moderately severe, or severe.  38 C.F.R. § 
4.56(d).

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  As noted above, the 
veteran's residuals of a SFW of the left ankle are current 
rated as moderately severe.

A moderately severe injury is a through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular scarring.  Objective findings include entrance 
and (if present) exit scars relatively large and so situated 
as to indicate track of missile through important muscle 
groups.  Indication on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance of moderate loss 
of normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderately severe loss.  

Severe injury of a muscle is through and through or deep 
penetrating wound due to high velocity missile, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and scarring.  Objective 
findings include extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area.  
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebra, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56.

Having carefully considered the evidence of record in light 
of the applicable laws, the Board finds that an evaluation in 
excess of the current 20 percent rating is not warranted.  
See 38 C.F.R. §§ 4.3, 4.7.  In this regard, service medical 
records show the veteran sustained multiple SFW to the left 
lower extremity when he stepped on a landmine in March 1970.  
The wounds were treated by debridement and ligation of the 
left posterior tibial artery.  He also sustained a large open 
wound on the left heel with an exposed Achilles tendon and an 
absent posterior tibial pulse.   The veteran underwent a skin 
graft to cover the Achilles tendon and left ankle.  

The veteran's postoperative course was uncomplicated with 
good take of the graft.  X-rays were negative for a fracture.  
A second closure was performed to clear up the left ankle 
wound once the veteran was returned to the United States.  
Thereafter, the veteran improved.   He was discharged from 
service in November 1970.

Upon VA examination in February 2005, the veteran indicated 
that his ankle was pain-free except when he wore tennis shoes 
or boots with laces.  He indicated that he worked for 
himself, so he was able to set his own schedule.  He denied 
the use of heat, ice, or elevating the leg.  He denied that 
the ankle got red hot or swelled.  There was some increased 
pain on cold days.  He complained of numbness on the lateral 
side of his Achilles tendon.  He denied stiffness in the 
morning.  

Physical examination showed the ankle to be cool to the 
touch.  There was no erythema or increased temperature.  
There was no edema or pain on palpation of the maleolus area 
or the Achilles tendon area. There was no pain on palpation 
of the heel, instep, or ball of his foot or toes.  Muscle 
strength of each toe was 5/5 against resistance.  
Dorsiflexion was restricted to 10 degrees.  Plantar flexion 
was 45 degrees.  The veteran was able to freely rotate the 
ankle in a 360 degree manner.  

Repetitive dorsiflexion and planar flexion did not cause 
increased pain, but did eventually demonstrate fatigue of the 
joint, lack of coordination, lack for endurance, and 
weakness.  The foot was sensate.  Weight bearing and non 
weight bearing of the Achilles tendon remained midline.  Gait 
was steady without a limp.  The veteran was able to balance 
on his toes and heels.  X-ray of the left ankle showed 
retained shrapnel.  

VA outpatient treatment records dated in October 2005 show 
the veteran complained of left ankle pain.  He reported 
difficulty wearing certain shoes.  There was no evidence of 
clubbing or edema.  Pulses were palpable at the ankle.  The 
ankle had normal reflexes.  The veteran did not have heel 
spurs or plantar fasciitis.

In April 2006, the veteran had some sensitivity in the 
Achilles Tendon and peroneal nerve on the lateral left foot.  
There was some entrapment of the sural nerve.  

Upon VA examination in August 2006, the veteran presented 
with complaints of left ankle pain 10 percent of the time.  
The veteran denied treatment for his left ankle, except for 
being prescribed a brace.  The examiner noted the veteran had 
an ankle-fixation orthotic (AFO) which relieved pressure in 
the Achilles tendon, peroneal nerve and left lateral foot.  
The veteran was better able to deal with sensitivity to the 
sural nerve with use of the AFO.  The veteran denied redness 
or warmth of the ankle.  He reported tenderness to palpation.  
The veteran had deformity of the left posterior ankle.  
Muscles were equally developed.  Both ankles measured 21 
centimeters.  Both calves measured 38 centimeters.  

The veteran's gait was normal.  He was not able to walk on 
his heels or toes due to the left ankle injury and orthotic 
device.  The veteran was able to perform tandem walking.  
Vibratory sensation was intact in the left foot.  The 
examiner was unable to elicit Achilles tendon reflexes.  The 
veteran had 10 degrees of left ankle dorsiflexion and 10 
degrees of plantar flexion.  He had 20 degrees of inversion 
and 10 degrees of eversion.  The veteran had pain at a level 
of three to four with the initial range of motion, which 
increase with repetitive testing.  He had no increased 
weakness, decreased endurance or incoordination following 
repetitive range of motion.  He had no change in degrees of 
range of motion following repetitive testing.   

The veteran had tenderness with palpation in all aspects of 
the left ankle.  There was no redness, warmth, or effusion of 
the left ankle. The veteran had strength against resistance 
with plantar flexion to 4/5 and dorsiflexion to 3/5.  X-rays 
showed two small shrapnel fragments in the posterior distal 
left leg and a single small shrapnel fragment within the soft 
tissues of the lateral proximal left foot.  There was also a 
very tiny inferior calcaneal spur.  The left ankle joint was 
normal.  The examiner noted that a magnetic resonance imaging 
(MRI) of the left ankle in November 2005 was negative.    

Following a review of the evidence, the Board finds that the 
evidence does not establish a severe muscle injury to warrant 
an increased 30 percent evaluation.  As noted above, the 
veteran's SFW was treated by debridement and ligation of the 
left posterior tibial artery in service.  The veteran 
underwent a skin graft to cover the Achilles tendon and left 
ankle.  A second closure was performed to clear up the left 
ankle wound once the veteran was returned to the United 
States.  X-rays were negative for a fracture.  

Presently, the scars of the left ankle, for which a separate 
rating is currently in effect, are not productive of 
adherence to the underlying tissue nor has there been any 
evidence of underlying tissue damage indicative of wide 
damage to muscle group XI in the track of shell fragment.  
The most recent x-rays taken in August 2006 showed two small 
shrapnel fragments in the posterior distal left leg and a 
single small shrapnel fragment within the soft tissues of the 
lateral proximal left foot.  There has been no evidence of 
moderate or extensive loss of deep fascia or of muscle 
substance.  In addition, tests of strength or endurance do 
not show severe impairment of function.  Further, the use of 
an AFO relieved pressure in the peroneal nerve and lateral 
left foot.  Moreover, vibratory sensation was intact in the 
left foot upon VA examination in 2006.  Finally, visible or 
measured atrophy has not been shown to be present.  38 C.F.R. 
§ 4.56.

The Board has considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the appellant of a higher disability 
rating.  The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."   
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  Specifically, there has been no 
evidence of ankylosis of the left ankle to warrant a 30 
percent rating under 38 C.F.R. § 4.17a, Diagnostic Code 5270.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
residuals of a SFW to the left ankle and its effects on the 
veteran's earning capacity and ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for assignment of an evaluation other than 
that noted above, to include "staged" ratings.  See Hart, 
supra.  

The Board has also considered the issue of whether the 
veteran's service-connected residuals of a SFW of the left 
ankle presented an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  In this regard, the 
Board notes that disability due to the residuals of a SFW of 
the left ankle has not required frequent inpatient care, nor 
has it by itself markedly interfered with employment.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  The assigned 20 percent rating adequately 
compensates the veteran for the nature and severity of his 
disability.



B. PTSD

The veteran contends that he is entitled to a higher initial 
evaluation for his service connected PTSD due to such 
symptoms as social isolation, flashbacks, intrusive thoughts, 
nightmares, difficulty maintaining relationships, and 
avoidance behaviors.

Historically, in initiating the instant appeal, the veteran 
disagreed with the initial rating assigned for his service-
connected PTSD.  As such, the severity of the disability at 
issue is to be considered over the entire period from the 
initial assignment of a disability rating to the present 
time.  See Fenderson, 12 Vet. App. at 126. 

The veteran's PTSD has been rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 30 percent disabling.  A 30 percent 
disability evaluation is assigned where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  
38 C.F.R. § 4.130.

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board has thoroughly reviewed all the evidence of record.  
After careful consideration, the Board finds, as is explained 
below, that the veteran's PTSD most closely approximates the 
criteria for the current 30 percent rating assigned.  
38 C.F.R. § 4.7.

In this regard, upon VA examination in February 2005, the 
veteran complained of difficulty focusing and concentrating.  
He endorsed sleeplessness, survivor guilt, depression, 
irritability, hyperstartle response, and fear of crowds.  The 
veteran denied any history of formal psychiatric treatment 
and use of psychotropic medications.  Psychological testing 
revealed mild to moderate depression, which was consistent 
with the clinical interview.  Mental status examination 
showed the veteran to be alert and oriented in all three 
spheres.   There were no symptoms of psychosis.  Mood was 
slightly depressed.  There was no suicidal ideation, intent, 
or plans.  He spoke in normal tones, though his rhythm and 
rate varied between being slightly accelerated to slightly 
slowed as he got close to topics about Vietnam.  His 
conversation was relevant, coherent, and goal-directed.  
Memory and intellect appear to be intact.  The veteran showed 
no impairment in insight or judgment.  The veteran was 
assigned a GAF of 60.  According to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV), a 60 GAF score 
is indicative of moderate symptoms or moderate difficulty in 
social or occupational functioning.  

During the February 2006 DRO hearing, the veteran testified 
that he avoided crowds and isolated himself socially.  He 
indicated that his first marriage failed as a result of his 
PTSD.  He further testified that he had a short temper and 
suffered from flashbacks and nightmares.  He indicated that 
he attempted suicide twice in the past. 

VA outpatient treatment records dated in November 2005 show 
the veteran complained of intrusive thoughts without 
dissociation.  He denied suicidal and homicidal ideation.  
There was partial improvement in nightmares.  He was assigned 
a GAF of 60 showing the presence of moderate symptoms.  In 
December 2005, the veteran complained of night sweats.  

Entries dated in January 2006 and March 2006 show the veteran 
complained of panic attacks in social situations.  The 
provider noted the veteran's hygiene to be good.   The 
veteran was alert and oriented in all spheres.  His attention 
and concentration were intact.  Thoughts were goal directed.  
There was no evidence of thought disorder or psychosis.  The 
veteran indicated he thought about shooting himself in the 
past, but had no active plan or intent.  He was again 
assigned a GAF of 60 indicative of moderate symptoms.

Additional VA treatment records dated early in April 2006 
show the veteran was depressed and his affect was blunted.  
His medications were increased.  He was assigned a GAF of 60 
on two occasions, indicating moderate PTSD symptomatology.  
Thereafter, by his fourth individual therapy session later in 
April 2006, the veteran reported significant improvement in 
his symptoms and functioning.  He felt more optimistic and 
less irritable.  He informed the provider he was better able 
to handle stress and memories of Vietnam.  Mental status 
examination showed the veteran's grooming and hygiene to be 
good.  He was alert and oriented in all spheres.  Attention 
and concentration were intact.  His speech was hesitant but 
productive.  Thought process was clear, coherent, and goal 
directed without evidence of formal thought disorder or 
psychosis.  

The veteran's mood was happy and affect was pleasant.  The 
veteran thought about suicide in the past, but did not act on 
those thoughts and indicated he gave over possession of his 
weapons to his wife.  The veteran denied homicidal ideation.  
There were no delusions or hallucinations present.  Judgment 
was fair and insight was good.  He was assigned a GAF of 68, 
indicative of only mild symptoms or some difficulty in social 
or occupational functioning.

During VA general medical examination in August 2006, the 
veteran simply endorsed night sweats two to three times per 
week.  There were no objective findings with respect to the 
PTSD.

Records from SSA show the veteran was awarded disability 
benefits for PTSD.  The award was based on records from VA.

While there is objective medical evidence showing that the 
veteran meets some of the criteria for a 50 percent rating, 
i.e. disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships, the weight of the objective medical evidence 
of record does not show that the disability due to PTSD more 
closely approximates the criteria for the next higher (50 
percent) rating.  Specifically, there has been no objective 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; or impaired abstract thinking.  38 C.F.R. § 4.130

While the veteran reported suicide attempts in the past, this 
was not supported by objective evidence of record.  Despite 
complaints of passive suicidal ideation, the veteran did not 
have an active intent to carry out his plans.  As noted, the 
veteran gave over possession of his weapons to his wife.  

At no time was the veteran's PTSD so severe as to approach 
that for a 70 percent rating, as claimed by the veteran.   
Most notably, there has been no: active suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.  Id.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on the veteran's earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
The Board has also considered the severity of the veteran's 
PTSD during the entire period from the initial assignment of 
a 30 percent rating to the present time.  See Fenderson, 
supra.  Should the veteran's disability picture change in the 
future, he may be assigned a higher rating.  See 38 C.F.R. 
§ 4.1.  At present, however, there is no basis for assignment 
of an evaluation other than that noted above.  

The Board has also considered the issue of whether the 
veteran's service-connected PTSD presented an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that the 
veteran's PTSD has not required frequent inpatient care, nor 
has it by itself markedly interfered with employment.  While 
SSA disability benefits were awarded for PTSD, the award was 
also based on hearing loss.  The regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is nothing in the 
record to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for the same disability. 

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
assigned 30 percent rating adequately compensates the veteran 
for the nature and extent of severity of his PTSD.  
Therefore, in the absence of additional factors discussed 
above, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a SFW of the left ankle is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.


REMAND

As noted in the Introduction, the RO awarded service 
connection for a scar of the left ankle in a May 2006 Hearing 
Officer Decision.  A noncompensable evaluation was assigned 
effective October 2005.  The veteran filed a timely NOD in 
June 2006.  See 38 C.F.R. § 20.302(a).  Since there has been 
an initial RO adjudication of the claim and an NOD as to the 
denial, the veteran is entitled to an SOC, and the current 
lack of an SOC with respect to the claim is a procedural 
defect requiring remand.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2004); see also Manlincon v. West, 12 
Vet. App. 238 (1999). 

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

The RO must provide the veteran an SOC 
with respect to his claim of entitlement 
to an initial compensable rating for a 
scar of the left ankle. The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If a substantive appeal is filed 
the claim, subject to current appellate 
procedures, should be returned to the 
Board for further appellate 
consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


